UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7069


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KOVA DUAN WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:01-cr-00005-RLV-12)


Submitted:   March 30, 2012                 Decided:   April 12, 2012


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kova Duan Wright, Appellant Pro Se.    John George Guise, OFFICE
OF THE UNITED STATES ATTORNEY, Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kova Duan Wright appeals the district court’s order

denying his motion for reduction of sentence.                   We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

the   district    court’s     order.         United   States     v.   Wright,      No.

5:01-cr-00005-RLV-12         (W.D.N.C.       Aug.     4,     2011);    see    United

States v. Brown, 653 F.3d 337 (4th Cir. 2011), cert. denied, 132

S. Ct. 1003 (2012).          We dispense with oral argument because the

facts   and    legal   contentions     are     adequately      presented      in   the

materials     before   the    court    and    argument       would    not    aid   the

decisional process.

                                                                             AFFIRMED




                                         2